Order entered October 26, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00739-CR

                    FREDERICK DOUGLAS FEASTER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-80927-2017

                                        ORDER
      Before the Court is appellant’s October 25, 2018 motion for extension of time to file

appellant’s brief. We GRANT the motion to the extent that we ORDER appellant’s brief filed

on or before November 26, 2018.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE